Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimer filed 19 April 2022 has been approved.

Allowable Subject Matter
Remaining claims 21 – 40 are allowed in view of Terminal Disclaimer filed 19 April 2022.

In the context of controlling a harvester in an optimal way, the prior art of record fail to teach, in combination with other limitations, a control system that receives crop flow information providing an indication of how harvested crop is flowing along a crop flow path within the harvester; receives a captured image of the harvested crop at a given location within the harvester; generates display information for providing a visual display associated with the crop flow within the harvester, the visual display including both an animation-based visual representation of the crop flow within the harvester and an image-based visual representation of the harvested crop including the captured image; and adjusts one or more display properties associated with the animation-based visual representation based on the received crop flow information to provide an animated view of the crop flow within the harvester.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663